Exhibit 10.2

 

Subordination Agreement

(Debt and Security Interest)

 

Borrowers:

Xtera Communications, Inc.

 

Azea Networks, Inc

 

Neovus, Inc.

 

Xtera Asia Holdings, LLC

 

 

Creditors:

New Enterprise Associates 9, Limited Partnership

 

New Enterprise Associates 10, Limited Partnership

 

ARCH Venture Fund VI, L.P.

 

Jon R. Hopper

 

Date:September 13, 2016

 

This Subordination Agreement is executed, jointly and severally, by the
above-named Creditors (collectively referred to herein as “Creditor”) in favor
of PACIFIC WESTERN BANK (“Bank”) (successor-in-interest by merger to SQUARE 1
BANK), whose address is 406 Blackwell Street, Suite 240, Durham, North Carolina
27701, with respect to the above-named Borrowers (collectively referred to
herein as “Borrower” or “the Borrower”).  Borrower and Bank are parties to a
certain Loan and Security Agreement, dated January 16, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Loan
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Loan Agreement.

In order to induce Bank to extend or continue to extend financing to the
Borrower (but without obligation on Bank’s part to do so), Creditor hereby
agrees as follows:

 

1.  Subordination of Security Interest. All security interests now or hereafter
acquired by Bank in any or all of the Collateral (as defined below), in which
the Borrower now has or hereafter acquires any ownership, leasehold or other
interest shall at all times be prior and superior to any lien, ownership
interest, security interest or other interest or claim now held or hereafter
acquired by Creditor in the Collateral (the “Subordinate Interest”).  Said
priority shall be applicable irrespective of the time or order of attachment or
perfection of any security interest or the time or order of filing of any
financing statements or other documents, or any statutes, rules or law, or court
decisions to the contrary. Upon any disposition of any of the Collateral by
Bank, or by the Borrower with Bank’s written consent, Creditor hereby authorizes
Bank to file UCC terminations with respect to any financing statements in favor
of Creditor with respect to Borrower and the Collateral, and Creditor agrees, if
requested by Bank, to execute and immediately deliver any and all other
releases, terminations and other documents or agreements which Bank deems
necessary to accomplish a disposition of the Collateral free of the Subordinate
Interest; provided that Creditor shall retain its Subordinate Interest in the
proceeds of the Collateral so disposed of.

2.  “Collateral.”  As used in this Agreement, “Collateral” shall mean all of the
following types of property, in which the Borrower now has or hereafter acquires
any ownership, leasehold or other interest, wherever located:  all tangible and
intangible property of every kind and description, including (but not limited
to) all of the following: all Accounts; all Inventory; all Equipment; all
Deposit Accounts; all General Intangibles (including without limitation all
Intellectual Property); all Investment Property; all Other Property; and any and
all claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds  (including proceeds of any insurance policies, proceeds of proceeds
and claims against third parties) of, all

--------------------------------------------------------------------------------

Exhibit 10.2

 

of the above, and all Borrower’s books relating to any of the above.  The terms
“Accounts”, “Inventory”, “Equipment”, “Deposit Accounts”, “General Intangibles”
and  “Investment Property” have the meanings given such terms by the North
Carolina Uniform Commercial Code in effect on the date hereof. “Intellectual
Property” means all present and future (a) copyrights, copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know‑how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above. “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, wherever located, and all other
securities of every kind, whether certificated or uncertificated.  “Other
Property” means the following, as defined in the North Carolina Uniform
Commercial Code in effect on the date hereof, with such additions to such term
as may hereafter be made, and all rights relating thereto: all present and
future “commercial tort claims”, “documents”, “instruments”, “promissory notes”,
“chattel paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”,
“farm products” and “money”; and all other goods and personal property of every
kind, tangible and intangible, whether or not governed by the North Carolina
Uniform Commercial Code.

3.  Disposition of Collateral; Refinancing. Creditor agrees that, until Bank has
received payment in full of all indebtedness, liabilities, guarantees and other
obligations of the Borrower to Bank, including without limitation the
Obligations, now existing or hereafter arising (including without limitation
interest, fees and other charges and reimbursement of costs and reasonable
attorneys fees accruing after commencement of any Insolvency Proceeding with
respect to the Borrower) (collectively, the “Senior Debt”), Bank may dispose of,
and exercise any other rights with respect to, any or all of the Collateral,
free of the Subordinate Interest, provided that Creditor retains any rights it
may have as a junior secured creditor with respect to the surplus, if any,
arising from any such disposition or enforcement. In addition, if the Borrower
is in default under any loan or credit agreement with Bank, including without
limitation the Loan Agreement, and the Borrower intends to sell any Collateral
to an unrelated third party outside the ordinary course of business, Creditor
shall, upon Bank’s request, and without further consideration, execute and
deliver to such purchaser such instruments as may reasonably be necessary to
terminate and release any security interest or lien the Subordinated Creditor
has in the Collateral to be sold.  Creditor agrees that any funds of the
Borrower which it obtains through the exercise of any right of setoff or other
similar right constitute Collateral, and Creditor shall immediately pay such
funds to Bank to be applied to the outstanding Senior Debt. If Borrower wishes
to refinance any of the Senior Debt with a new lender, upon Bank’s request of
Creditor, Creditor will enter into a new subordination agreement with the new
lender on substantially the terms of this Agreement.

4.  Subordination of Debt. Creditor hereby subordinates payment by the Borrower
of any and all indebtedness, liabilities, guarantees and other obligations of
the Borrower to Creditor, now existing or hereafter arising (collectively, the
“Subordinated Debt”), to the payment to Bank, in full in cash, of all Senior
Debt, and Creditor agrees not to ask for, demand, sue for, take or receive all
or any part of the Subordinated Debt, unless and until all of the Senior Debt
has been paid and performed in full, in cash and all loan agreements and other
agreements providing for Bank to provide loans or other financial accommodations
to Borrower have terminated.  Bank agrees that, in the event of a sale or
liquidation of Borrower's assets, from the first proceeds received by Bank and
to the extent loaned to Borrower by Creditor and used by Borrower as permitted
under the terms of the Seventh Amendment to Loan Agreement, dated on or about
the date hereof, and within five Business Days of Bank's receipt of such
proceeds in good funds, Bank shall pay to Creditor the following amounts of
Subordinated Debt:

 

(a)

up to $500,000 for Borrower’s Payroll Expenses and Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 1 through September
15, 2016 (the “September 1-15 Combined Non-Budgeted Expenses”);

 

 

(b)

up to the sum of the following (collectively, the “September 16-30 Combined
Non-Budgeted Expenses”): (i) $500,000 for Borrower’s Payroll Expenses incurred
and paid during the period of September 16 through September 30, 2016 (the
“September 16-30 Payroll Expenses”) and Borrower’s Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 16 through September
30, 2016, plus

 

--------------------------------------------------------------------------------

Pacific Western BankSubordination Agreement

 

 

(ii) the difference between $500,000 and the amount of September 1-15 Combined
Non-Budgeted Expenses actually incurred and paid; and 

 

 

(c)

up to $500,000 for Budgeted Non-Payroll Expenses paid during the period of
September 16 through September 30, 2016.

 

Notwithstanding the foregoing, upon the Bank transmitting to Creditor and
copying to Borrower, by e-mail which shall be deemed received by Creditor and
Borrower when transmitted by Bank, a written notice of Bank's termination of its
payment obligations hereunder, which Bank may send in its sole and absolute
discretion, Bank shall only be obligated to pay (i) New Lender Indebtedness
properly incurred pursuant hereto prior to Creditor's receipt of such notice,
and (ii) any September 16-30 Payroll Expenses incurred during the three Business
Days following the giving of such notice.

Creditor represents and warrants that the amount of Subordinated Debt that may
be issued is the amount set forth below each Creditor’s signature hereon, and
that Creditor has not executed any other subordination agreements with respect
to such debt or the Collateral or the Borrower, other than that certain
subordination agreement being entered into with Horizon Technology Finance
Corporation on the date hereof.

Should Creditor directly or indirectly receive any payment or distribution, or
any Collateral or proceeds thereof (including, without limitation, any funds
obtained through the exercise of any right of setoff or similar right), not
permitted by the provisions of this Agreement, Creditor will deliver the same
Bank in the form received (except for the endorsement or assignment of Creditor
where necessary), for application to the Senior Debt in such order and manner as
Bank may elect.  Until so delivered, Creditor shall hold the same, in trust, for
Bank as property of Bank, and shall not commingle such property of Bank with any
other property held by Creditor.  Creditor shall endorse all notes and other
written evidence of the Subordinated Debt with a statement that they are
subordinated to the Senior Debt pursuant to the terms of this agreement, in such
form as Bank shall require, and Creditor will exhibit the originals of such
notes and other written evidence of the Subordinated Debt to Bank so that Bank
can confirm that such endorsement has been made, but this Subordination
Agreement shall be fully effective, even if no such endorsement is made. Until
Bank has received payment in full of all Senior Debt and all loan agreements and
other agreements providing for Bank to provide loans or other financial
accommodations to Borrower have terminated, Creditor agrees not to modify any of
the material terms of the Subordinated Debt (including without limitation
payment terms, interest rate, maturity date, fees, and financial covenants),
without Bank’s prior written consent.

5.  Modifications; Waivers.  Until Bank has received payment in full of all
Senior Debt and all loan agreements and other agreements providing for Bank to
provide loans or other financial accommodations to Borrower have terminated,
Creditor agrees that, in addition to any other rights that Bank may have at law
or in equity, Bank may at any time, and from time to time, without Creditor’s
consent and without notice to Creditor, renew, extend or increase any of the
Senior Debt or that of any other person at any time directly or indirectly
liable for the payment of any Senior Debt, accept partial payments of the Senior
Debt, settle, release (by operation of law or otherwise), compound, compromise,
collect or liquidate any of the Senior Debt, make loans or advances to the
Borrower secured in whole or in part by the Collateral or refrain from making
any loans or advances to the Borrower, increase or decrease the amount of the
Senior Debt, change, waive, alter or vary the interest charge on, or any other
terms or provisions of the Senior Debt or any present or future instrument,
document or agreement between Bank and the Borrower or any other person relating
to Borrower, release, exchange, fail to perfect, delay the perfection of, fail
to resort to, or realize upon any Collateral, and take any other action or omit
to take any other action with respect to the Senior Debt or the Collateral as
Bank deem necessary or advisable in Bank’s sole discretion.  Creditor waives any
right to require Bank to marshal any assets in favor of Creditor or against or
in payment of any or all of the Senior Debt.  Creditor further waives any
defense arising by reason of any claim or defense based upon an election of
remedies by Bank which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Creditor’s subrogation rights, rights to proceed
against the Borrower for reimbursement, and/or any other rights of Creditor. In
addition to the waivers set forth in this Agreement, Creditor expressly waives,
to the extent permitted by North Carolina law, all of Creditor’s rights under
North Carolina General Statute Section 26-7 through 26-9, inclusive, and any
similar or subsequent laws.

6.Insolvency Proceedings.  

(a)  This Agreement shall remain in full force and effect and shall be
enforceable pursuant to its terms in any voluntary or involuntary bankruptcy,
insolvency, receivership or other statutory or common law proceeding or
arrangement involving the Borrower or the readjustment of its liabilities or any
assignment for the benefit of its creditors or any marshalling of its assets or
liabilities (collectively, an “Insolvency Proceeding”).  In the event of any
Insolvency Proceeding, Creditor agrees that the

-3-

WEST\270926444.2

--------------------------------------------------------------------------------

Pacific Western BankSubordination Agreement

 

term “Senior Debt” shall include without limitation all indebtedness,
liabilities and obligations incurred in any such proceeding, and the term
“Collateral” shall include without limitation all types of property referred to
in this Agreement as Collateral and other assets of Borrower acquired after the
commencement of any such proceeding, and the Subordinate Interest shall continue
to remain subordinate to Bank’s continuing security interest in all
Collateral.  Creditor agrees to take such actions and execute such documents in
any Insolvency Proceeding, as may be required in order to continue such
subordination, and Creditor agrees not to oppose or interfere with any financing
of the Borrower by Bank in any such proceeding.

(b)Creditor agrees that in any Insolvency Proceeding, Bank shall be entitled to
receive payment in full in cash of all of the Senior Debt prior to the payment
of all or any part of the Subordinated Debt, except as set forth in Section 4 of
this Agreement, and in order to enable Bank to enforce its rights hereunder in
any such action or proceeding, Bank is hereby irrevocably authorized and
empowered in its discretion (but without any obligation on its part) to make and
present for and on behalf of Creditor such proofs of claim in any Insolvency
Proceeding on account of the Subordinated Debt as Bank may deem expedient or
proper and to vote such proofs of claim in any such proceeding and to receive
and collect any and all dividends or other payments or disbursements made
thereon in whatever form the same may be paid or issued and to apply same on
account of the Senior Debt.  Creditor further agrees to execute and deliver to
Bank such assignments or other instruments as may be required by Bank in order
to enable Bank to enforce any and all such claims and to collect any and all
dividends or other payments or disbursements which may be made at any time on
account of all and any of the Subordinated Debt.

(c)  Until the Senior Debt has been paid and performed in full and all loan
agreements and other agreements providing for Bank to provide loans or other
financial accommodations to Borrower have terminated, Creditor will not assert,
without the written consent of Bank, any claim, motion or objection in respect
of the Collateral in connection with any Insolvency Proceeding (other than a
claim or assertion that Bank has acted in bad faith or in violation of law)
which could otherwise be asserted or raised in connection with such Insolvency
Proceeding by Creditor, including without limitation any claim, motion or
objection seeking or opposing adequate protection or relief from the automatic
stay in respect of the Collateral.

(d)  Without limiting the generality of the foregoing, Creditor agrees that, if
an Insolvency Proceeding occurs: (i) Bank may consent to the use of cash
collateral on such terms and conditions and in such amounts as it shall in good
faith determine without seeking or obtaining the consent of Creditor as holder
of an interest in the Collateral; (ii) Bank may provide postpetition financing
for the Borrower pursuant to Section 364 of the Bankruptcy Code or other
applicable law and on such terms and conditions and in such amounts as it shall
in good faith determine without seeking or obtaining the consent of Creditor as
holder of an interest in the Collateral, and Creditor shall not oppose any such
financing; (iii) if use of cash collateral by the Borrower is consented to by
Bank, Creditor shall not oppose such use of cash collateral, on the basis that
Creditor’s interest in the Collateral is impaired by such use or inadequately
protected by such use or on any other ground; and (iv) Creditor shall not object
to, or oppose any sale or other disposition of any assets comprising all or part
of the Collateral, free and clear of security interests and liens of any party,
including the interest of the  Creditor, under Section 363 of the Bankruptcy
Code, on the basis that the interest of Creditor in the Collateral is impaired
by such sale or inadequately protected as a result of such sale, or on any other
ground, if Bank has consented to, or supports such sale or disposition of such
assets.

(e)  Creditor agrees that it will not initiate or prosecute any claim, action or
other proceeding (i) challenging the validity or enforceability of any present
or future documents, instruments or agreements between Bank and Borrower or
relating to the Senior Debt, (ii) challenging the validity, enforceability or
unavoidability of any claim of Bank with respect to the Collateral, (iii)
challenging the perfection, enforceability or unavoidability of any liens or
security interests of Bank in the Collateral or (iv) asserting any such claims
which the Borrower may hold with respect to Bank or the Senior Debt.

(f)  Notwithstanding any other provision of this Section 6, Creditor shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to, or otherwise seeking the disallowance of, the claims of Creditor,
including without limitation any claims secured by the Collateral, or
challenging the perfection, enforceability or unavoidability of the security
interest of Creditor.

7.  Default.  Creditor shall promptly give Bank written notice of any default or
event of default under any document, instrument or agreement evidencing,
securing or relating to any of the Subordinated Debt, and, until the Senior Debt
has been paid and performed in full, Creditor shall not accelerate the maturity
of the Subordinated Debt, commence or join in any action or proceeding to
recover any amounts due on the Subordinated Debt, commence or join in any
involuntary bankruptcy petition or similar judicial proceeding against the
Borrower, or collect, take possession of, foreclose upon, or exercise any other
rights or remedies with respect to, the Collateral, judicially or
non-judicially, or attempt to do any of the foregoing.

8.  No Commitment.  It is understood and agreed that this Agreement shall in no
way be construed as a commitment or agreement by Bank to continue financing
arrangements with the Borrower, and that Bank may terminate such arrangements at
any time, in accordance with Bank’s agreements with the Borrower.  

-4-

WEST\270926444.2

--------------------------------------------------------------------------------

Pacific Western BankSubordination Agreement

 

9.  No Contest. Creditor agrees not to contest the validity, perfection,
priority or enforceability of Bank’ security interest in the Collateral or the
Senior Debt.

10.  Financial Condition of Borrower.  Creditor is presently informed of the
financial condition of the Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of non-payment of the
Senior Debt and the Subordinated Debt.  Creditor covenants that it will continue
to keep itself informed as to the Borrower’s financial condition and all other
circumstances which bear upon the risk of non-payment of the Senior Debt and the
Subordinated Debt.  Creditor waives any right to require Bank to disclose to it
any information which Bank may now or hereafter acquire concerning the
Borrower.  

11.  Revivor.  If, after payment of the Senior Debt, the Borrower thereafter
becomes liable to Bank on account of the Senior Debt, or any payment made on the
Senior Debt shall for any reason be returned by Bank (whether because of any
claim of a preference or any other claim or circumstance), this Agreement shall
thereupon in all respects become effective with respect to such subsequent or
reinstated Senior Debt, without the necessity of any further act or agreement
between Bank and Creditor.  

12.  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested, or by
fax (and if by fax, sent concurrently by one of the other methods provided
herein), addressed to the parties at the addresses shown in the heading or after
the signatures (as applicable) to this Agreement, or at any other address
designated in writing by one party to the other party.  All notices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private delivery service, or two Business Days following the deposit thereof in
the United States mail, with postage prepaid or on the first Business Day of
receipt during business hours in the case of notices sent by fax.

13.  General. Creditor agrees, upon Bank’s request, to execute all such
documents and instruments and take all such actions as Bank shall deem
reasonably necessary or advisable in order to carry out the purposes of this
Agreement, including, without limitation appropriate amendments to financing
statements executed by the Borrower in favor of Creditor in order to refer to
this Agreement (but this Agreement shall remain fully effective notwithstanding
any failure to execute any additional documents or instruments).  The word
“indebtedness” is used in this agreement in its most comprehensive sense and
includes without limitation any and all present and future loans, advances,
credit, debts, obligations, liabilities, representations, warranties, and
guarantees, of any kind and nature, absolute or contingent, liquidated or
unliquidated, and individual or joint.  Creditor represents and warrants that it
has not heretofore transferred or assigned the Subordinated Debt, the
Subordinate Interest or any financing statement naming Borrower as debtor and
Creditor as secured party, and that it will not do so without prior written
notice to Bank and without making such transfer or assignment expressly subject
to this Agreement.  This Agreement is solely for the benefit of Bank and Bank’s
successors and assigns, and neither the Borrower nor any other person shall have
any right, benefit, priority or interest under, or because of the existence of,
this Agreement.  All of Bank’s rights and remedies hereunder and under
applicable law are cumulative and not exclusive.  This Agreement sets forth in
full the terms of agreement between the parties with respect to the subject
matter hereof, and may not be modified or amended, nor may any rights hereunder
be waived, except in a writing signed by Bank and Creditor.  This Agreement may
be executed in multiple counterparts, by different parties signing separate
counterparts (which may be by pdf or other electronic means), and all of the
same taken together shall constitute one and the same agreement.  Creditor
agrees to reimburse Bank, upon demand, for all costs and expenses (including
reasonable attorneys’ fees) incurred by Bank in enforcing this Agreement against
Creditor, whether or not suit be brought.   In the event of any litigation
between the parties based upon or arising out of this Agreement, the prevailing
party shall be entitled to recover all of its costs and expenses (including
without limitation attorneys fees) from the non-prevailing party. This Agreement
shall be binding upon Creditor and its successors and assigns and shall inure to
the benefit of Bank and Bank’s successors and assigns.

14.  Governing Law; Jurisdiction; Venue; Arbitration.  This Agreement and all
acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of North Carolina.  All disputes, controversies, claims,
actions and other proceedings involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with, this Agreement or the
relationship between Creditor and Bank, and any and all other claims of Creditor
against Bank of any kind, shall be brought only in the General Court of Justice
of North Carolina sitting in Durham County, North Carolina or the United States
District Court for the Middle District of North Carolina, and each consents to
the jurisdiction of any such court, and waives any and all rights the party may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding, including, without limitation, any
objection to venue or request for change in venue based on the doctrine of forum
non conveniens; provided that, notwithstanding the foregoing, nothing herein
shall limit the right of Bank to bring proceedings against Creditor in the
courts of any other jurisdiction. Creditor

-5-

WEST\270926444.2

--------------------------------------------------------------------------------

Pacific Western BankSubordination Agreement

 

consents to service of process in any action or proceeding brought against it by
Bank, by personal delivery, or by mail addressed as set forth in this Agreement
or by any other method permitted by law.  If the jury waiver set forth in
Section 15 below is not enforceable, then any dispute, controversy, claim,
action or similar proceeding arising out of or relating to this Agreement, or
any of the transactions contemplated therein shall be settled by final and
binding arbitration held in Durham County, North Carolina in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association by one arbitrator appointed in accordance with those rules.  The
arbitrator shall apply North Carolina law to the resolution of any dispute,
without reference to rules of conflicts of law or rules of statutory
arbitration. Judgment upon any award resulting from arbitration may be entered
into and enforced by any state or federal court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Section.  The costs and expenses of the
arbitration, including without limitation, the arbitrator’s fees and expert
witness fees, and reasonable attorneys’ fees, incurred by the parties to the
arbitration may be awarded to the prevailing party, in the discretion of the
arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator.  Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.

15.  Mutual Waiver of Jury Trial.  BANK AND CREDITOR EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED.  EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR DOCUMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF
THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY BANK OR CREDITOR, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM.  IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID,
INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION
OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

 




-6-

WEST\270926444.2

--------------------------------------------------------------------------------

Pacific Western BankSubordination Agreement

 

Creditor:

 

 

New Enterprise Associates 9, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 9, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

 

 

Amount of Subordinated Debt: $366,209.37

 

 

Address:

c/o New Enterprise Associates

 

 

 

1954 Greenspring Dr., Suite 600

 

 

 

Timonium, MD 21093

 

Creditor:

 

 

New Enterprise Associates 10, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 10, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

 

 

Amount of Subordinated Debt: $133,790.63

 

 

Address:

c/o New Enterprise Associates

 

 

 

1954 Greenspring Dr., Suite 600

 

 

 

Timonium, MD 21093

 

Creditor:

 

 

ARCH Venture Fund VI, L.P.

 

 

 

 

 

 

By:

ARCH Venture Partners VI, L.P.

 

 

 

Its General Partner

 

 

By:

ARCH Venture Partners VI, LLC

 

 

 

Its General Partner

 

 

By:

/s/ Robert T. Nelsen

 

 

 

Managing Director

 

 

 

 

 

 

 

Amount of Subordinated Debt: $500,000.00

 

 

Address:

c/o ARCH Venture Partners

 

 

 

5001 Plaza on the Lake Blvd., Suite 103

 

 

 

Austin, TX 78746

 

Creditor:

 

 

 

 

 

 

/s/ Jon Hopper

 

 

 

Jon Hopper, an individual

 

 

 

 

 

 

 

Amount of Subordinated Debt: $500,000.00

 

 

Address:

500 W. Bethany Dr., Suite 100

 

 

 

Allen, TX 75013

 

-7-

WEST\270926444.2

--------------------------------------------------------------------------------

Pacific Western BankSubordination Agreement

 

CONSENT AND AGREEMENT OF BORROWER

The undersigned Borrower hereby approves of, agrees to and consents to all of
the terms and provisions of the foregoing Subordination Agreement and agrees to
be bound thereby, and further agrees that any default or event of default by the
Borrower under any present or future instrument or agreement between the
Borrower and Creditor shall constitute an immediate default and event of default
under all present and future instruments and agreements between the Borrower and
Bank.  The Borrower further agrees that, at any time and from time to time, the
foregoing Agreement may be altered, modified or amended by Bank and Creditor
without notice to or the consent of the Borrower.

Borrower:

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

Borrower:

 

 

AZEA NETWORKS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

Borrower:

 

 

NEOVUS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

Borrower:

 

 

XTERA ASIA HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

 

Accepted:

Bank:

 

 

Pacific Western Bank

 

 

 

 

 

 

By:

/s/ Victor DeMarco

 

 

 

Victor DeMarco

 

 

 

SVP

 

 

 

-1-

WEST\270926444.2